Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance 
2.    The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “the reconfigurable logic circuit configured to receive data from the memory cell array or the host, perform a convolutional neural network (CNN) operation or a recurrent neural network (RNN) operation as the neural network operation according to the design file on the received data, and provide a result of the CNN operation or the RNN operation to the memory cell array or the host;” in combination with other recited elements in independent claim 1. 
      
3.    KIM et al. (US Patent Application Pub. No: 20190189221 A1) teaches a device has memory cell array which includes multiple nonvolatile memory cells. KIM discloses   a page latch circuit is connected to the memory cell array through bit lines and a calculation circuit performs calculation on information bits and weight bits based on a calculation window having a first size. KIM suggests an information bits and weighting bits are contained in a user data set, also the memory cell array is configured to store the user data set. KIM further teaches the computing circuit is configured to receive the user data set by the page buffer circuit, also the data input or output circuit is connected to the calculation circuit. KIM further suggests the computing circuit provides an output data set of the data I/O circuit in response to the computing circuit obtaining the calculation completed all information bits and weight bits. KIM further suggests the output data set 

4.   Einloth et al. (U.S. Patent Application Pub. No: 20080051075 A1), the closest prior art of record, teaches an apparatus has a communication interface i.e. remote profile Server for receiving application runtime profile statistic information associated with a remote device e.g. cell phone, obtained during runtime of an application running on a processor of the remote device. Einloth discloses a profile analyzer analyzes the received information to determine suitable reconfigurable logic configuration information and corresponding application patch information for the remote device. Einloth suggests the communication interface sends the information for the remote device. However, Einloth doesn’t teach “the reconfigurable logic circuit configured to receive data from the memory cell array or the host, perform a convolutional neural network (CNN) operation or a recurrent neural network (RNN) operation as the neural network operation according to the design file on the received data, and provide a result of the CNN operation or the RNN operation to the memory cell array or the host;”.


6.    Dependent claims 2-15,17-19 and 21-35 recites limitations similar to those noted above for independent claims 1,16 and 20 are considered allowable for the same reasons noted above for claims 1,16 and 20.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Ray et al. (US Patent Application Pub. No: 20210035258 A1) teaches current parallel graphics data processing includes systems and methods developed to perform specific operations on graphics data such as, for example, linear interpolation, tessellation, rasterization, texture mapping, depth testing, etc. Ray discloses traditionally, graphics processors used fixed function computational units to process 

        Hsiao et al. (US Patent Application Pub. No: 20190312593 A1) teaches a storage controller includes a memory interface control circuit, an error checking and correcting circuit and a processor. Hsiao discloses a memory interface control circuit is configured to couple to the rewritable non-volatile memory module, and a processor is coupled to the error checking and correcting circuit and the memory interface control circuit, wherein the memory interface control circuit transmits a code word read from the rewritable non-volatile memory module to the error checking and correcting circuit.  

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181